Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 25, 2015                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147675                                                                                              Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 147675
                                                                   COA: 309245
                                                                   Livingston CC: 10-018981-FH
  GORDON BENJAMIN WILDING,
           Defendant-Appellant.

  _________________________________________/

         On April 2, 2014, the Court heard oral argument on the application for leave to
  appeal the July 16, 2013 judgment of the Court of Appeals. On order of the Court, we
  DIRECT the parties to file supplemental briefs within 28 days of the date of this order
  addressing whether the defendant waived his objections to the scoring of the offense
  variables. See MCL 769.34(10).

        The application for leave to appeal remains pending.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 25, 2015
           t0318
                                                                              Clerk